      Case 2:20-cv-00051-KJM-DB Document 25 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA DAVIS BLAND,                               No. 2:20-cv-0051 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    JON A. MESSINGER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims his Eighth Amendment rights were violated because defendants

19   used excessive force against him. On March 1, 2021, defendants filed a motion to opt out of the

20   post-screening ADR project. (ECF No. 24.) Defendants argue the court should grant the motion

21   to opt out because after meeting and conferring with plaintiff by mail they have determined that a

22   settlement conference would not be productive. (Id. at 2-3.) After reviewing the motion, the

23   court finds good cause to grant defendants’ motion.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
      Case 2:20-cv-00051-KJM-DB Document 25 Filed 03/04/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Defendants’ motion to opt out (ECF No. 24) is granted and the stay of this action is

 3   lifted;

 4             2. Within twenty-one days from the date of this order, defendants shall file a responsive

 5   pleading.

 6   Dated: March 3, 2021

 7

 8

 9

10

11

12

13

14

15
     DB:12
16   DB:1/Orders/Prisoner/Civil.Rights/blan0051.opt.out


17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
